FIFTH OFFICE COMPLEX LEASE AMENDMENT

THIS FIFTH OFFICE COMPLEX LEASE AMENDMENT (this “Fifth Amendment”), effective
January 31, 2018, is entered into by and between FEDERAL HOME LOAN BANK OF
TOPEKA, a federally chartered corporation (“Lessor”) and SECURITY BENEFIT LIFE
INSURANCE COMPANY, a Kansas stock insurance company (“Lessee”) in order to amend
that certain Office Complex Lease dated March 25, 2002, as previously amended by
that certain Office Complex Lease Amendment dated February 21, 2003, that
certain Second Office Complex Lease Amendment dated October 31, 2005, that
certain Office Complex Lease Third Amendment dated October 4, 2013, and that
certain Fourth Office Complex Lease Amendment dated May 11, 2017 (collectively,
the “Existing Lease” and, as modified by this Fifth Amendment, the “Lease”);

WHEREAS, the Lease is part of the Contract for Sale, Repurchase and Leaseback of
Real Estate (“Sale Contract”) dated March 25, 2002 between the Lessor and Lessee
whereby Lessor purchased certain real estate and improvements from Lessee;
subsequently leased back part of said real estate and improvements under a
financing lease to Lessee (defined in the Lease as the “Premises”); and occupied
the remaining part of said real estate and improvements (defined in the Lease as
the “Lessor’s Space”);

WHEREAS, capitalized terms used in this Fifth Amendment, but not defined herein
have the meanings assigned to them in the Existing Lease or the Sale Contract;

WHEREAS, in accordance with Paragraph 6.1 of Section Six of the Existing Lease,
Lessor may terminate its occupancy on or after May 31, 2017 and before May 31,
2022 by initiating the sale of Lessor’s Space to Lessee;

WHEREAS, on March 31, 2015, Lessor provided Lessee with a Notice of Termination
of FHLBank Occupancy (“Notice”) to initiate the sale of Lessor’s Space to
Lessee, a copy of which Notice is attached hereto as Exhibit A and made a part
hereof;

WHEREAS, with the exception of the Temporary Space (as specifically defined in
the Fourth Office Complex Lease Amendment), Lessor will vacate Lessor’s Space by
5:00 p.m. on January 31, 2018;

WHEREAS, on January 31, 2018, Lessor and Lessee desire to sell, transfer and
convey all of Lessor’s right, title and interest in Lessor’s Space to Lessee in
exchange for Lessee’s payment of the applicable purchase price in immediately
available funds on or before such date;

WHEREAS, Lessor and Lessee also desire to amend the Existing Lease and the Sale
Contract to eliminate any and all provisions requiring Lessor to provide a
special warranty deed in connection with the sale, transfer and conveyance of
either the Lessor’s Space or the Premises, as separate parcels, because the
Property (SBG Complex) is not currently subdivided into plots with real property
descriptions that correspond to the Lessor’s Space or the Premises;

NOW, THEREFORE, in consideration of the foregoing recitals, the covenants and
agreements set forth herein, and for other valuable consideration, the receipt
and legal sufficiency of which are hereby acknowledged, Lessor and Lessee agree
as follows:

SECTION ONE
Incorporation of Recitals

1.1 The foregoing recitals are hereby incorporated into and made a part of this
Fifth Amendment.

SECTION TWO
Amendment of Existing Lease and Sale Contract

2.1 The Existing Lease and the Sale Contract are hereby amended to eliminate any
and all provisions specifically requiring (i) Lessor to provide a special
warranty deed in connection with the sale, transfer and conveyance of the
Lessor’s Space as a separate parcel, or (ii) Lessor to provide a special
warranty deed in connection with the sale transfer and conveyance of the
Premises as a separate parcel. The Property has not been subdivided into plots
that correspond to a real property description of the Lessor’s Space or the
Premises.

2.2 Paragraph 6.6 of Section Six of the Office Complex Lease dated March 25,
2002 between the Lessor and Lessee is hereby deleted in its entirety and
replaced with the following:

6.6 If Lessee does not exercise its option under paragraph 6.5, Lessor agrees to
sell, transfer and convey all of its right, title, and interest in the Property
(including in the Building and any other improvements then thereon) to Lessee by
special warranty deed on June 1, 2022, free of any liens and encumbrances
created by Lessor, for the sum of One Dollar ($1.00), subject to Lessee’s
payment of all rent and all other obligations of this Lease. If Lessee does
exercise its option to purchase Lessor’s interest in the Premises under
paragraph 6.5, Lessor agrees to make the foregoing sale, transfer and conveyance
of the Property (including in the Building and any other improvements then
thereon) on the date that Lessee pays the purchase price and any applicable
prepayment fee to Lessor in immediately available funds.

SECTION THREE
Sale, Transfer and Conveyance of Lessor’s Space

3.1 In accordance with Section Six of the Existing Lease, as amended by this
Fifth Amendment, and subject to all terms and conditions of the Lease and the
Sale Contract, the Lessor agrees to sell, transfer, and convey all of its right,
title, and interest in Lessor’s Space, free of any liens and encumbrances
created by Lessor, on January 31, 2018 (“Sale Date”) to Lessee subject to
Lessee’s obligation to pay Lessor the applicable purchase price on or before the
Sale Date.

SECTION FOUR
Purchase Price of Lessor’s Space

4.1 Subject to Section 4.2 of this Fifth Amendment, in accordance with
Section Six of the Existing Lease, the applicable purchase price of the Lessor’s
Space that Lessee must pay to Lessor on or before the Sale Date is $2,826,177.13
(“Purchase Price”).

4.2 In accordance with Paragraph 6.2 of Section Six of the Existing Lease, the
Lessee’s Purchase Price shall be reduced by $432,913.47 because the Lessor is
vacating the Lessor’s Space prior to May 31, 2022. The reduced Purchase Price
due from Lessee to Lessor on the Sale Date is $2,393,263.66.

SECTION FIVE
Other Fees and Expenses

5.1 In accordance with the Fourth Office Complex Lease Amendment made as of
May 11, 2017, Lessee shall pay Lessor $20,000.00 on or before the Sale Date for
the agreed upon furniture, fixtures and equipment in the Lessor’s Space (which
excludes furniture, fixtures and equipment in the Temporary Space). Lessor shall
provide Lessee with a bill of sale conveying good title to such furniture,
fixtures and equipment, a form of which is attached hereto as Exhibit B and made
a part hereof, on or before the Sale Date. Lessor shall provide Lessee with a
bill of sale in substantially the form in Exhibit B for the agreed upon
furniture, fixtures and equipment in the Temporary Space after Lessor vacates
the Temporary Space.

5.2 Lessee’s monthly lease payments under the Lease will increase by $16,816.31
per month (monthly rent for Pavilion 1C).

5.3 Lessor will owe its pro rata share of property taxes, utilities, insurance
premiums, etc. in accordance with the Lease through the Sale Date.

SECTION SIX
Miscellaneous

6.1 Except as modified in this Fifth Amendment, all other terms and conditions
of the Existing Lease remain unchanged and in full force and effect, except to
the extent they are inconsistent with the provisions of this Fifth Amendment. If
any inconsistencies exist between this Fifth Amendment and the Existing Lease,
the terms and provisions of this Fifth Amendment shall control. This Fifth
Amendment will not be binding and effective until at least one counterpart has
been executed by both Lessor and Lessee. The provisions of this Fifth Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.

REST OF PAGE INTENTIONALLY LEFT BLANK

1

IN WITNESS WHEREOF, the undersigned have caused this Fifth Amendment to be
executed effective as of the date first above written.

LESSOR:
FEDERAL HOME LOAN BANK OF TOPEKA
a federally chartered corporation

      Attest: /s/ Patrick C. Doran  
By: /s/ Mark E. Yardley
Name: Mark E. Yardley
Title: President & CEO

ACKNOWLEDGMENT

     
STATE OF KANSAS
COUNTY OF SHAWNEE
  )
) SS.
)

On this day 26th of January, 2018, before me, the undersigned, a Notary Public,
appeared Mark E. Yardley who being before me duly sworn did say that he is
President and CEO of the Federal Home Loan Bank of Topeka, a federally chartered
corporation existing under the laws of the United States of America and
authorized to do business in Kansas, and that said instrument was signed on
behalf of said entity, and said officer acknowledged said instrument to be
executed for the purposes therein stated and as the free act and deed of said
entity.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year last above written.

/s/ Eric K. Jennings

Notary Public in and for said State

My commission expires: 5/24/20

2

LESSEE:
SECURITY BENEFIT LIFE INSURANCE COMPANY
a Kansas stock insurance company

      Attest: /s/ John F. Guyot  
By: /s/ Doug Wolff
Name: Doug Wolff
Title: President

ACKNOWLEDGMENT

     
STATE OF KANSAS
COUNTY OF SHAWNEE
  )
) SS.
)

On this day 29th of January, 2018, before me, the undersigned, a Notary Public,
appeared Doug Wolff who being before me duly sworn did say that he is President
of Security Benefit Life Insurance Company, a Kansas stock insurance company
duly authorized and existing under the laws of the State of Kansas, and that
said instrument was signed on behalf of said entity, and said officer
acknowledged said instrument to be executed for the purposes therein stated and
as the free act and deed of said entity.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal,
the day and year last above written.

/s/ Aldan L. Koster

Notary Public in and for said State

My commission expires: 3/28/2021

EXHIBIT A
Notice of Termination

REST OF PAGE INTENTIONALLY LEFT BLANK

VIA HAND DELIVERY and EMAIL

March 31 2015

Barry Ward
Senior Vice President and Chief Financial Officer
Security Benefit Life Insurance Company
One SW Security Benefit Place
Topeka, Kansas 66636

Re: Notice of Termination of FHLBank Occupancy

Dear Mr. Ward:

Security Benefit Life Insurance Company (SBL) as Lessee and the Federal Home
Loan Bank of Topeka (FHLBank) as Lessor are parties to an Office Complex Lease
Agreement dated March 25, 2002, as amended (the Lease Agreement) as well as a
Pavilion 1C Improvement Agreement, entered into by the parties on October 31,
2005 (the Improvement Agreement).

Paragraph 6.1 of the Lease Agreement provides either party may terminate
FHLBank’s occupancy and initiate the sale of all of FHLBank’s rights, title and
interest in the FHLBank Pavilion upon three years’ prior written notice to the
other party.

Please consider this letter written notice of FHLBank’s intent to terminate its
occupancy and initiate the sale of the FHLBank Pavilion to SBL on March 31,
2018. When FHLBank financed the construction of the Office Complex, it
essentially prepaid rent of $8,275,411.09 for its use of the FHLBank Pavilion.
SBL is obligated to purchase the FHLBank pavilion for the unamortized balance of
$8,275,411.09, adjusted as noted in the paragraph below, on March 31, 2018. We
estimate this amount to be $2,731,984.90.

Because FHLBank is terminating its occupancy, Paragraph 6.2 of the Lease
Agreement states that the balance due to FHLBank on March 31, 2018 is reduced by
“an amount equal to $500,000 multiplied by a fraction, the numerator of which
shall be the number of days between the date of such sale and May 31, 2022, and
the denominator of which shall be 1,826.” FHLBank’s planned date of evacuation
is March 31, 2018. Accordingly, we estimate this amount equates to approximately
$416,750. In addition, on March 31, 2018, FHLBank will transfer its interest in
the FHLBank Pavilion to SBL by special warranty deed.

Please note this notice does not terminate or otherwise amend the Lease
Agreement nor does it eliminate SBL’s obligation to continue monthly lease
payments under the Lease Agreement. Please also note that effective on March 31,
2018, SBL’s monthly payments will increase by $16,816.31 per the requirements of
Paragraph 2.2 of the Lease Agreement, as amended by Paragraph 4 of the Second
Office Complex Lease Amendment dated October 31, 2005 by and between FHLBank and
SBL.

Paragraph 12.1 of the Lease Agreement states that SBL may require removal of any
improvements, alterations, and additions made by FHLBank after construction of
the building was completed. SBL may also require FHLBank to repair any damage
occasioned by such removal. Conversely, Paragraph 9 of the Improvement Agreement
requires FHLBank to remove any or all Improvements, as defined in the
Improvement Agreement, designated by SBL and return FHLBank’s space, Pavilion
1C, the Premises and the Building to the condition as it existed before the
execution of the Improvement Agreement, reasonable wear and tear, damage by
unavoidable casualty, and changes not made by FHLBank excepted. We anticipate
the parties will find mutually agreeable terms with regard to FHLBank’s
evacuation of its space.

Sincerely,

/s/ David S. Fisher
Dave Fisher
Senior Executive Vice President and Chief Operating Officer

FHLBank Topeka

Copy to:

John G. Guyot, Esq.
Senior Vice President, General Counsel and Secretary
Security Benefit Life Insurance Company
One SW Security Benefit Place
Topeka, Kansas 66636

EXHIBIT B
Bill of Sale

FOR AND IN CONSIDERATION OF the payment of $20,000 by Security Benefit Life
Insurance Company (“Lessee”) to Federal Home Loan Bank of Topeka (“Lessor”), the
receipt of which is hereby acknowledged by Lessor:

Lessor does hereby sell, assign, and transfer to Lessee good title to all
furniture, fixtures and equipment, including but not limited to, existing
offices, meeting rooms, carpet, and other flooring (“FF&E”) currently in the
Lessor’s Space, but excluding FF&E in or used to service the Temporary Space,
all as more fully described and defined in the Fourth Office Complex Lease
Amendment made as of May 11, 2017, by and between Lessor and Lessee.

Lessor represents and warrants that Lessor is the lawful owner of the FF&E
transferred hereunder, free and clear of all liens or encumbrances of any nature
whatsoever.

Lessor and Lessee agree that this Bill of Sale is subject to all terms and
conditions of the Fourth Office Complex Lease Amendment. Capitalized terms used
in this Bill of Sale, but not defined herein have the meanings assigned to them
in the Fourth Office Complex Lease Amendment.

IN WITNESS WHEREOF, the undersigned have caused this Bill of Sale to be executed
effective as of January 31, 2018.

LESSOR:
FEDERAL HOME LOAN BANK OF TOPEKA
a federally chartered corporation

By:
Name: Mark E. Yardley
Title: President & CEO




    Attest:

LESSEE:
SECURITY BENEFIT LIFE INSURANCE COMPANY
a Kansas stock insurance company

By:
Name:
Title:




    Attest:

3